DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s confirmation of the election without traverse of Claims 1-3, 5-10 and 12-20 in the reply filed on 18 November 2022 is acknowledged. The restriction requirement is hereby made FINAL.

Response to Amendment

The amendment filed on 18 November 2021 has been entered. Claim(s) 1-20 remain pending in this application. 
The amendment to the specification has overcome the objections set forth in the office action mailed 19 May 2021 and has been enterred.
The amendment to the Claims has overcome the objections and the §112(b) rejections set forth in the office action mailed 19 May 2021.
	The corrected drawings have overcome the drawing objections set forth in the office action mailed 19 May 2021, with the exception of the drawing objection of Figure 7.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 7 show(s) modified forms of construction in the same view.  Paragraph 0094 of Applicant’s specification states that the solid propellant, 718, shown is in the form of a disk while in the same figure showing an alternative central passage, 718a.  Therefore the figure shows modified forms of construction in the same view.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 14, the limitation “an inner wall spaced apart from the outer wall to define a cavity therebetween”, specifically in light of the specification, renders the claim indefinite.  It is unclear if the inner wall of Claim 14 is the same as the injector plate claimed in Claim 1 or if it is a different structure.  According to Applicant’s drawings only one structure is shown spaced apart from an outer wall with that structure being the injector plate.  For the purposes of this examination the inner wall will be interpreted as the injector plate.

Claims 15-18 depend from Claim 14 and are rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (U.S. Pre-grant Publication 2011/0167793), hereinafter Kwon.

Regarding Independent Claim 1, Kwon discloses a rocket engine (Paragraph 0003 – the system is a rocket engine) comprising: a combustion chamber (300) containing a solid fuel (100), the combustion chamber having a chamber inlet (Figure 3 – the chamber inlet is the passage between the elements 230 and 311) for receiving an oxidizer (Figure 3 – Paragraphs 0041-0043 – oxidizer is provided from a catalytic reactor, 200, to the combustion chamber) and a chamber outlet (400) for expelling combustion gases in an environment outside the combustion chamber (Figure 3 – Paragraph 0046 -  the outlet, 400, is a nozzle which discharges the combustion gases to produce thrust); a manifold (510 and 210) having a manifold inlet (510) fluidly connectable to a source of the oxidizer (Figure 3 – Paragraph 0037 – the inlet, 510 is connected to a source of oxidizer to provide the oxidizer to the catalytic reactor) and a manifold outlet (210); a catalyst (220) having a catalyst inlet (Figure 3 – the area just to the right of the injector/manifold outlet, 210, is a catalyst inlet) fluidly connected to the manifold outlet  (Figure 3 – the oxidizer from the manifold outlet flows through the catalyst inlet and therefore they are fluidly connected) and a catalyst outlet (Figure 3 – the area just to the left of the discharge holes, 230, as seen in the figure, is the catalyst outlet); and an injector plate (Figure 3 – Paragraph 0041 – the discharge holes, 230, is a plurality of holes formed in a plate as shown in Figure 3, therefore element 230 is an injector plate) having a injector inlet (Figure 3 – the left side of the injector plate, 230, is the injector inlet) fluidly connected to the catalyst outlet (Figure 3 -the oxidizer from the catalyst, 220, flows through the injector plate, 230; therefore the catalyst outlet is fluidly connected to the injetor inlet) and an injector outlet (Figure 3 – the right side of the injector plate, 230, is the injector outlet) fluidly connected to the chamber inlet (Figure 3 – Paragraph 0043 – the oxidizer flows from the injector outlet to the combustion chamber, thus the chamber inlet is fluidly connected to the injector outlet).

Regarding Claim 2, Kwon discloses the invention as claimed and discussed above. Kwon further discloses the catalyst is located between the manifold and the injector plate (Figure 3 – the catalyst, 220, is between the manifold and the injector plate). 

Regarding Claim 3, Kwon discloses the invention as claimed and discussed above. Kwon further discloses the injector plate includes a plurality of apertures extending therethrough (Figure 3 – Paragraph 0041 – the injector plate includes a plurality of apertures).

Regarding Claim 9, Kwon discloses the invention as claimed and discussed above. Kwon further discloses the injector plate defines plurality of apertures (Figure 3 – Paragraph 0041 – the injector plate includes a plurality of apertures) extending in a direction having an axial component relative to a longitudinal axis of the rocket engine (Figure 3 – the plurality of apertures extend left to right, along the longitudinal axis of the rocket engine and therefore has an axial component).

Regarding Independent Claim 19, Kwon discloses a method of supplying an oxidizer (Paragraph 0037 – an oxidizer is supplied to the combustion chamber) within a combustion chamber (300) of a rocket engine (Paragraph 0003 – the system is a rocket engine), comprising:
receiving an oxidizer (Paragraph 0037 – an oxidizer is supplied to the catalytic reactor, 200);
distributing the received oxidizer while catalyzing the received oxidizer (Figure 3 – Paragraphs 0037-0039 and 0041 and 0043 – the oxidizer is distributed to the catalyst which catalyzes the oxidizer); 
injecting the catalyzed oxidizer within the combustion chamber (Figure 3 – Paragraph 0043 – the catalyzed oxidizer is injected into the combustion chamber, 300); and
combusting a solid fuel (100) contained in the combustion chamber with the injected catalyzed oxidizer (Paragraph 0043 – the solid fuel is combusted with catalyzed oxidizer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Knuth (U.S. Patent No. 6,865,878), hereinafter Knuth.

Regarding Claims 5 and 10, Kwon discloses the invention as claimed and discussed above. 
Kwon further discloses the plurality of apertures have aperture inlets (Figure 3 – the openings in the left face of the injector plate, 230, are the aperture inlets) and aperture outlets (Figure 3 – the openings in the right face of the injector plate, 230 are the aperture outlets).
Kwon does not disclose at least some of the plurality of apertures have aperture inlets being circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine for creating a swirl in the oxidizer.
However, Knuth teaches a hybrid rocket engine (Title – Column 14, Lines 43-44) with an injector plate (20) with a plurality of apertures (23) with aperture inlets (Figure 9 – the bottom opening of each aperture is the aperture inlet) and aperture outlets (Figure 9 – the top opening of each aperture is the aperture outlet) with at least some of the plurality of apertures have aperture inlets being circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine for creating a swirl in the oxidizer (Figure 10 – Column 14, Lines 43-56 – the inlets of each aperture are circumferentially offset from the corresponding outlet of the aperture to generate a swirl of the oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kwon by making the aperture inlets of each aperture circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine for creating a swirl in the oxidizer, as taught by Knuth, in Knuth – Column 3, Lines 5-7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of White (U.S. Patent No. 3,447,316), hereinafter White.

Regarding Claim 6, Kwon discloses the invention as claimed and discussed above. Kwon further discloses the catalyst has a mesh (Paragraph 0016 – the catalyst is a screen, which is a mesh). 
Kwon does not disclose the mesh coated with silver.
However, White teaches a decomposition chamber (Title) with a catalyst (Figure 1 –Column 2, Lines 41-62 – the system has a catalyst) wherein the catalyst has a mesh (Column 2, Lines 41-62 – the catalyst uses a screen mesh), the mesh coated with silver (Column 2, Lines 41-62 – the mesh is coated with silver).
Further, Kwon discloses using silver as the catalyst (Paragraph 0015 – the catalyst uses silver).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to have the mesh coated with silver, as taught by White, in order to provide a rough or mossy coating to provide maximum surface area of the catalyst (White – Column 2, Lines 59-61).

Claims 1, 7-8, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knuth in view of Kwon.

Regarding Independent Claim 1, Knuth discloses a rocket engine (Title) comprising: a combustion chamber (71) containing a solid fuel (Column 1, Lines 55-57, Column 5, Lines 16-22 and Column 7, Lines 39-41 – the engine is a hybrid rocket engine and inner wall of the motor is covered in solid fuel), the combustion chamber having a chamber inlet (Figure 6 – the space radially inside the injector plate, which contains the injector apertures is the chamber inlet – See annotated below for clarification) for receiving an oxidizer (Figure 6 – Column 13, Lines 42-43 – oxidizer is injected into the combustion chamber through the chamber inlet) and a chamber outlet (80, 81 and 82) for expelling combustion gases in an environment outside the combustion chamber (Column 6, Lines 18-23 – the combustion gases are expelled from the nozzle to produce thrust); a manifold (Figure 6 – the passage, 86, and the wall defining the passage is the manifold – See annotated below for clarification) having a manifold inlet (Figure 6 – the bottom opening of the manifold, 86, is the manifold inlet – See annotated below for clarification) fluidly connectable to a source of the oxidizer (Column 13, Lines 31-43 – the inlet is connected to a source of oxidizer to be injected into the combustion chamber) and a manifold outlet (Figure 6 – the opening leading into the chamber, 85, is the manifold outlet – See annotated below for clarification); and an injector plate (Figure 6 – the plate that contains the apertures, 84, is the injector plate, as it is a ring shaped plate that cover the cavity, 85) having a injector inlet (Figure 6 – the radially outer face of the injector plate is the injector inlet) and an injector outlet (Figure 6 – the radially inner face is the injector outlet) fluidly Figure 6 – the injector outlet leads to the combustion chamber and therefore is fluidly connected to the chamber inlet).

    PNG
    media_image1.png
    671
    665
    media_image1.png
    Greyscale

Figure 1 - Annotated figure from Knuth
Knuth does not disclose a catalyst having a catalyst inlet fluidly connected to the manifold outlet and a catalyst outlet; the injector inlet fluidly connected to the catalyst outlet.
Title) with an injector plate (Figure 3 – Paragraph 0041 – the discharge holes, 230, is a plurality of holes formed in a plate as shown in Figure 3, therefore element 230 is an injector plate) having an injector inlet (Figure 3 – the left side of the injector plate, 230, is the injector inlet) and a manifold (510 and 210) having a manifold outlet (210); and a catalyst (220) having a catalyst inlet (Figure 3 – the area just to the right of the injector/manifold outlet, 210, is a catalyst inlet) fluidly connected to the manifold outlet  (Figure 3 – the oxidizer from the manifold outlet flows through the catalyst inlet and therefore they are fluidly connected) and a catalyst outlet (Figure 3 – the area just to the left of the discharge holes, 230, as seen in the figure, is the catalyst outlet); the injector inlet fluidly connected to the catalyst outlet (Figure 3 -the oxidizer from the catalyst, 220, flows through the injector plate, 230; therefore the catalyst outlet is fluidly connected to the injetor inlet).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Knuth by providing a catalyst in the chamber, 85, of Knuth, which is between the manifold and the injector plate thereby resulting in a catalyst having a catalyst inlet fluidly connected to the manifold outlet and a catalyst outlet; the injector inlet fluidly connected to the catalyst outlet, as taught by Kwon, in order to provide a hybrid system that is simplified since ignition and combustion are generated only by supplying of the oxidizer, re-ignition is enabled since the combustion is caused without an igniter, and quick ignition at a desired time point is possible since the ignition is generated simultaneously with the supply of the oxidizer (Kwon – Paragraph 0019).

Regarding Claim 7, Knuth in view of Kwon disclose the invention as claimed and discussed above. Knuth further discloses the rocket engine includes a convergent-divergent nozzle (80, 81 and 82) located downstream of the combustion chamber (Figure 6 – the convergent divergent nozzle is located downstream from the combustion chamber, 71); the injector plate and the manifold being annular and extending circumferentially around a convergent section of the convergent-divergent nozzle (Figure 6 – the injector plate, and the manifold are annular in shape and extend circumferentially around the convergent section, 80, of the nozzle).
Further, the combination of Knuth and Kwon discloses the catalyst being placed in the chamber, 85. Thus the combination of Knuth and Kwon result in the catalyst being annular and circumferentially around the convergent section of the nozzle.

Regarding Claim 8, Knuth in view of Kwon disclose the invention as claimed and discussed above. Knuth further discloses the injector plate includes a plurality of apertures (84) extending therethrough (Figure 6 – the apertures, 84, extend through the injector plate).

Regarding Claim 12, Knuth in view of Kwon discloses the invention as claimed and discussed above. Knuth further discloses the injector plate extends circumferentially all around a longitudinal axis of the rocket engine (Figure 6 – the injector plate is annular and extends around the longitudinal axis) and a chamber (85) being annular (Figure 6 – the chamber, 85, is annular) and extending around the injector plate and located radially outwardly of the injector Figure 6 – the chamber, 85, is located around the injector plate and located radially outwardly of the injector plate relative to the longitudinal axis), the chamber having at least two faces (Figure 6 – the chamber, 85, has a flat vertical face and a rounded face), one of the at least two faces located proximate the injector plate and defining the outlet of the chamber (Figure 6 – the flat vertical face of the chamber, 85, is proximate injector plate and is the outlet of the chamber), the manifold extending over the other of the at least two faces (Figure 6 – the wall of the manifold extends over the rounded face of the two faces of the chamber), the other of the at least two faces defining the inlet of the chamber (Figure 6 – the inlet into the chamber via the passage, 86, is defined in the rounded face of the chamber).
The combination of Knuth and Kwon disclose the catalyst being located in the cavity, 85. Thus the combination results in the catalyst being annular and extending around the injector plate and located radially outwardly of the injector plate relative to the longitudinal axis of the rocket engine; the catalyst having at least two faces, one of the at least two faces located proximate the injector plate and defining the outlet of the catalyst, the manifold extending over the other of the at least two faces, the other of the at least two faces defining the inlet of the catalyst.
Further, Kwon discloses the catalyst is in the form of a screen/mesh (Paragraph 0016 – the catalyst is in the form of a screen/mesh).
Thus the combination of Knuth and Kwon disclose the catalyst having a mesh.

Regarding Claim 13, Knuth in view of Kwon disclose the invention as claimed and discussed above. Knuth further discloses the injector plate and the manifold are located at a convergent section of a convergent-divergent nozzle of the rocket engine (Figure 6 – the injector plate and the manifold are located at the convergent section, 80, of the convergent-divergent nozzle, 80, 81 and 82). Further, the combination of Knuth and Kwon, as discussed above, places the catalyst in the chamber, 85, which is located at the convergent section of the nozzle thereby teaching the limitations of Claim 13.

Regarding Claim 14, Knuth in view of Kwon disclose the invention as claimed and discussed above. Knuth further discloses the manifold is part of an integrated injector assembly (Figure 6 – the manifold provides oxidizer to the injector apertures, 84, in the injector plate, which the manifold being integrated into the rocket engine as part of an injection assembly, therefore the manifold is part of an integrated injector assembly) the integrated injector assembly comprising an outer wall (Figure 6 – the wall defining the manifold, 86, and surrounding the chamber, 85, is the outer wall) defining an inlet (Figure 6 – the passage of the manifold is an inlet) fluidly connectable to the source of the oxidizer (Figure 6 – Column 13, Lines 44-55 – the inlet defined by the manifold provides oxidizer to the chamber, 85, and therefore is fluidly connectable to the source of the oxidizer), an inner wall (Figure 6 – the injector plate containing the apertures, 84, is the inner wall) spaced apart from the outer wall to define a cavity therebetween (Figure 6 – the inner and outer walls are spaced apart to define the cavity, 85), the inner wall defining an outlet (84) for injecting a oxidizer within the Figure 6 – Column 13, Lines 44-55 – the oxidizer is injected into the combustion chamber, 71).
Further the combination of Knuth and Kwon, as discussed above, results in the catalyst being located within the cavity, 85, and therefore being part of the integrated injector assembly and making the outlet injecting a catalyzed oxidizer within the combustion chamber. Therefore the combination of Knuth and Kwon teach the limitations of Claim 14.

Regarding Claim 15, Knuth and Kwon disclose the invention as claimed and discussed above. Knuth further discloses the inner wall and the outer wall are annular and circumferentially extend all around a longitudinal axis (Figure 6 – the inner wall and the outer walls are annular and extend around the longitudinal axis), the inner wall located radially inwardly of the outer wall (Figure 6 – the inner wall is located radially within the outer wall), the cavity being annular and extending around the longitudinal axis (Figure 6 – the cavity, 85, is annular and extends around the longitudinal axis).
The combination of Knuth and Kwon, as discussed above, places the catalyst in the cavity, 85, resulting in the catalyst being annular and extending around the longitudinal axis.

Regarding Claim 17, Knuth in view of Kwon disclose the invention as claimed and discussed above. Knuth further discloses the outlet includes a plurality of apertures (84) extending through the inner wall and circumferentially distributed around the longitudinal axis (Figure 6 – Column 13, Lines 44-55 – the plurality of apertures, 84, extend through the inner wall and are circumferentially distributed about the longitudinal axis).

Regarding Claim 18, Knuth in view of Kwon disclose the invention as claimed and discussed above. Knuth further discloses the plurality of apertures have exit flow axes having each a circumferential component relative to the longitudinal axis (Figure 6 – Column 13, Lines 44-55 – the apertures, 84, inject the oxidizer tangentially into the chamber, 71, therefore they have a circumferential component relative to the longitudinal axis).

Regarding Independent Claim 19, Knuth discloses a method of supplying an oxidizer (Column 13, Lines 44-55 – an oxidizer is supplied) within a combustion chamber (Column 13, Lines 44-55 – an oxidizer is supplied to the combustion chamber, 71) of a rocket engine (Title – the system is a rocket engine), comprising:
receiving an oxidizer (Column 13, Lines 44-55 – an oxidizer is received at the manifold, 86);
distributing the received oxidizer (Figure 6 – Column 13, Lines 44-55 – the oxidizer is distributed into the cavity, 85, and then into the combustion chamber); 
injecting the oxidizer within the combustion chamber (Figure 6 – Column 13, Lines 44-55 – the oxidizer is injected into the combustion chamber, 71, through the apertures, 84); and
combusting a solid fuel contained in the combustion chamber (Column 1, Lines 55-57, Column 5, Lines 16-22 and Column 7, Lines 39-41 – the engine is a hybrid rocket engine and inner wall of the combustion chamber of the motor is covered in solid fuel) with the injected oxidizer (Column 1, Lines 51-65 – the fuel in the combustion chamber is combusted with the injected oxidizer).

However, Kwon teaches a method of supplying an oxidizer (Paragraph 0037 – an oxidizer is supplied to the combustion chamber) within a combustion chamber (300) of a rocket engine (Paragraph 0003 – the system is a rocket engine), comprising:
catalyzing the received oxidizer (Figure 3 – Paragraphs 0037-0039 and 0041 and 0043 – the oxidizer is distributed to the catalyst which catalyzes the oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Knuth by including a catalyst to catalyze the received oxidizer, as taught by Kwon, resulting in injecting the catalyzed oxidizer and combusting the solid fuel with the catalyzed oxidizer, in order to provide a hybrid system that is simplified since ignition and combustion are generated only by supplying of the oxidizer, re-ignition is enabled since the combustion is caused without an igniter, and quick ignition at a desired time point is possible since the ignition is generated simultaneously with the supply of the oxidizer (Kwon – Paragraph 0019).

Regarding Claim 20, Knuth in view of Kwon disclose the invention as claimed and discussed above. Knuth further discloses distributing the received oxidizer includes distributing the received oxidizer within an annular cavity (85) extending all around a longitudinal axis of the rocket engine (Figure 6 – the oxidizer is distributed within an annular cavity, 85, that extends around the longitudinal axis of the rocket engine). 
Further, Kwon discloses the catalyst being a mesh (Paragraph 0016 – the catalyst is screen/mesh).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knuth in view of Kwon as applied to claim 15 above, and further in view of Haggander (U.S. Patent No. 6,467,253), hereinafter Haggander.

Regarding Claim 16, Knuth in view of Kwon disclose the invention as claimed and discussed above. 
Knuth in view of Kwon do not disclose the inlet includes a plurality of apertures extending through the outer wall and circumferentially distributed around the longitudinal axis.
However, Haggander teaches a nozzle cooling structure of rocket nozzle that comprises a large number of closely spaced cooling channels (Column 1, Lines 6-9).
Further, Knuth discloses the manifold/inlet, 86, is a cooling skirt of the nozzle (Column 13, Lines 39-42) that extends through the outer wall and circumferentially around the longitudinal axis (Figure 6 – the passage of the manifold/inlet passes through the outer wall and is circumferentially around the longitudinal axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Knuth in view of Kwon by making the cooling skirt of Knuth in view of Kwon include a large number of closely spaced cooling channels, as taught by Haggander, thereby resulting in the inlet including Haggander – Column 1, Lines 11-13).

Response to Arguments
Applicant's arguments filed 18 November 2021 with respect to the drawing objection of Figure 7 have been fully considered but they are not persuasive. 
It is pointed out that Applicant’s specification states the figures shows the solid propellant, 718, being the form of a disk and alternatively the solid propellant includes a central passage, 718a. In light the specification both alternative forms are shown in the same figure.  Therefore the objection of Figure 7 is maintained.

Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741